Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-16, and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims is the inclusion of the limitation “a first peripheral ring vertically extending between the first metal grid and the second metal grid, wherein the first peripheral ring surrounds portions of the first metal grid and the second metal grid, wherein the first metal grid is at least partially connected at one end of the first peripheral ring and the second metal grid is at least partially connected at an opposite end of the first peripheral ring, Serial No.: 16/703,542- 2 - Examiner: DINKE, BTEW A Attorney Docket No.: 146306-8026.US00Art Unit: 2896 
156818697.1wherein the photodiode of the plurality of photodiodes is optically coupled to receive the incident light passing through spaces between individual structures of the first plurality of parallel sections of the first metal grid and through spaces between individual structures of the second plurality of parallel sections of the second metal grid of the corresponding polarizer and through the first side of the semiconductor layer” as recited in independent claims 1 and 11, in all of the claims which is not found in the prior art references.
Claims 2-5, 7-10, 12-16, and 18-21 are allowed for the same reasons as claims 1 and 11, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896